White, P. J.
The circumstances attending the alleged assault with intent to murder, of which crime appellant was convicted, are in brief that Carlos Ramirez and his wife were walking in the middle of the street in the city of Laredo, when this appellant and one Tsabel Ramirez, who were riding on horseback behind them, approached, each having and holding the end of a rope which was swinging down between their horses. Defendant remarked “Let us lasso them.” The woman stepped quickly to one side as they dashed forward on their horses. The rope which dangled between the two horsemen struck Carlos Ramirez about the calves of his legs, throwing him high up in the air. As he fell, the woman says in her testimony, “I believe he would have been killed if I hadn’t caught his head before he fell, and broke the force of the fall.” Dr. Arthur, who was called to see the injured man, testified that “ he examined him and found he had received severe bruises, principally about the hip, breast and back; believe the probabilities are he would have been killed had he been sober when he got the fall. Drunken men as a rule escape severe injury from falls. There was also about three inches of sand where he fell, and that helped to save his life.”
Now, had death, resulted under the above state of facts, would the crime have been murder? We think most clearly so. The well-settled rules are that “in cases of sudden killing in the absence of previous ill-feeling, or where it is too slight to be presumed, there may often be found ample evidence of express malice in the means used and manner of doing it. For a man is always pre*351sumed to intend that which is the necessary or even probable consequences of his acts, unless the contrary appears. However sudden the killing may be, if the means used or manner of doing it, or other external circumstances, indicate a sedate mind, or a formed design to kill or do great bodily injury, and a murder be committed, it will be upon express malice. In such case, if it appeared that the means used were likely to kill or do great bodily harm, • endangering life, and a killing took place, the natural inference would be that it was upon express malice.” McCoy v. State, 25 Texas, 33. Circumstances of enormity, cruelty, deliberate malignity, even calm demeanor and absence of passion, will be sufficient oftentimes to establish the formed design to take life or do some great bodily harm.
In the interesting brief of counsel for appellant the charge of the court to the jury is subjected to stringent criticism in several particulars. One of the errors thus pointed out is certainly tenable, and under repeated decisions of this court must be held fatal to the validity of the judgment of conviction. It nowhere defines or explains to the jury the meaning of the term malice, which is used in the definition of, and is the essential ingredient of all murder. Hodges v. State, 3 Texas Ct. App. 470; Ewing v. State, 4 Texas Ct. App. 417; Daniels v. State, 4 Texas Ct. App. 429.
In the absence of a bill of exceptions reserved thereto, and a failure to request instructions more full and comprehensive, we cannot say that the other portions of the charge complained of show such error either of omission or commission as would require a reversal.
With regard to the only bill of exception, which was to the statement of defendant made shortly after the infliction of the injury and when he was charged with its commission, viz.: “ Well, I don’t care if I do have to go back to make buckets again,” in the manner in which it *352is presented in the bill, it cannot be said that the evidence was irrelevant and inadmissible. “ Acts and admissions or other language of the prisoner, even after the mortal • stroke or killing, may often be pertinent evidence as tending to show malice.” (McCoy v. State, supra.)
Because of error in the charge of the court, as above pointed out, the judgment is reversed and the cause remanded.

Reversed and remanded.